Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 1 of 9 PageID #: 31




                             EXHIBIT B
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 2 of 9 PageID #: 32




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
                                                            X Index No. 512578/2021
ANDREA COOMBS,

                                     Plaintiff,                     PLAINTIFF'S RESPONSE
                                                                    TO DEMAND FOR
                                                                    VERIFIED BILL OF
                                                                    PARTICULARS
       - against -



LOWE'S HOME CENTERS, LLC,

                                     Defendants.
                                               X
       PLEASE TAKE NOTICE that plaintiff ANDREA COOMBS by her attorneys, the

LAW OFFICE OF STEPHEN H. FRANKEL, hereby answers, upon information and belief,

defendant LOWE'S HOME CENTERS, LLC Demand for a Verified Bill of Particulars dated

July 1, 2021 as follows:


       The plaintiff's name is ANDREA COOMBS.

       The plaintiff currently resides at 740 Lincoln Avenue, Brooklyn New York 11208.

       The plaintiff's date of birth is XX-)0(-1963 and her social security number is XXX-XX-

       8827.

       The incident took place on October 24, 2020 at approximately 12:45 PM.

       The incident took place at the Rosedale Lowes location (Store # 2664) located at 253-01

       Rockaway Boulevard, Rosedale, New York 11422.

       Plaintiff was caused to fall and be precipitated to the ground by an unsecured and unattended

       pallet jack and/or pallets while she was shopping.
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 3 of 9 PageID #: 33




     Objection. Demand requires a narrative response reserved for plaintiff's deposition.

     Notwithstanding said objection plaintiff was shopping.

     Plaintiff will claim that the defendant LOWE'S HOME CENTERS, LLC by their agents,

     employees and/or servants were negligent, careless, and reckless in the maintenance, control,

     operation and ownership of the aforementioned premises in that they, caused, created and

     thereafter permitted to exist and remain thereat, a hazardous condition consisting of an

     unsecured and unattended pallet jack and/or pallets. Defendant allowed the unsecured and

     unattended pallet jack and/or pallets to become and remain in a hazardous and dangerous

     condition thereby resulting in serious injuries to the plaintiff ANDREA COOMBS herein.

     Defendant LOWE'S HOME CENTERS, LLC failed to warn the plaintiff of the hazardous

     and dangerous condition of the aforesaid unsecured and unattended pallet jack and/or pallets.

     Defendant failed to monitor, handle, and move the unsecured and unattended pallet jack

     and/or pallets. There was negligence on the part of the building owners, the building lessees,

     the building management and those responsible for maintenance and safety of all aisles and

     walkways. The defects, deficiencies and violations of the aisles, walkways and common

     areas should have been obvious to the responsible parties and that removal of the unsecured

     and unattended pallet jack and/or pallets should have been made in a timely manner. The

     unsecured and unattended pallet jack and/or pallets in the aisles, walkways and common

     areas represented an unsafe condition and there were no safeguards i.e warning signs,

     caution tape, cones, etc. to prevent pedestrians from being precipitated to the ground.

     Defendant violated federal, state and city laws applicable herein. The court will take judicial

     notice of same. To be supplemented after depositions; if necessary.
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 4 of 9 PageID #: 34




10.   Plaintiff ANDREA COOMBS sustained the following injuries, all of which, upon

      information and belief are permanent in nature:

                Pain in left elbow;

                Pain in left hip;

                Strain of muscle, fascia and tendon of left hip;

                Pain in left ankle; and

                Sprain of unspecified ligament in left ankle;

Left Shoulder

                Pain in left shoulder;

                Partial tear of the distal supraspinatus tendon, including by the footprint;

                Partial tear of the distal infraspinatus tendon, by the footprint;

                Posterior superior labral tear;

                Chronic appearing tear of the inferior acromioclavicular ligament;

                Limitation of range of motion in left shoulder;

                Left shoulder internal derangement;

                Strain of muscle /tendon the rotator cuff of left shoulder; and

                Recommendation for arthroscopic surgery in the left shoulder for debridement of the

                rotator cuff possible repair and a debridement of the labrum possible repair.

Lumbar Spine

                Pain in lower back;

                Other intervertebral disc displacement, lumbar region;

                Slight right convex lumbar scoliosis;

                Radiculopathy, lumbosacral region;
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 5 of 9 PageID #: 35




               Broad-based posterior disc herniation at the LS-S1 level, most prominent centrally;

               Far right posterolateral disc herniation at the L4-5 level, superimposed upon a
               posterior disc bulge, and encroaching upon the right L4 nerve root in the neural
               foramen;

               Posterior disc bulge at the L3-4 level;

               Limitation of range of motion in lumbar spine;

               EMG positive for right Si and left LS-S1 radiculopathy; and

               Strain of muscle, fascia and tendon of lower back.

Left Knee

               Other internal derangements of left knee;

               Small to moderate size joint effusion with a small medial plica;

               Focal full-thickness chondral tear of the medial ridge of the patella;

               Osetochondral lesion of the medial facet of the trochlea surface of the distal femur
               extending to the trochlear groove;

               Osteochondral lesion of the posterior aspect of the lateral femoral condyle;

               Limitation of range of motion in the left knee; and

               Contusion of left knee.

        Due to these injuries there is a limitation, diminution and/or effect of functions, activities,
vocation, avocation and all other activities in which plaintiff engaged prior to the underlaying
accident. Furthermore, Ms. Coombs suffers from the inability to resume pre-accident modus
vivendi, the inability to resume pre-accident social relations, contacts and participation. She
continues to have associated pains, disabilities, discomforts, impairments, impediments,
limitations of function and activities due to her sustained injuries;

       The injuries, manifestations and sequelae are permanent and chronic. Additionally, with
advancing years there will be naturally and medically related further psychological and somatic
overlay with resultant disabilities;

       The aforesaid have and will continue in the future to affect every facet of plaintiff's pre-
incident way of life with resultant damages. Plaintiff to her detriment will continue to sustain
permanent loss and impairment of her physical and mental health; and
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 6 of 9 PageID #: 36




        All of the above injuries involve, but are not limited to, blood vessels, soft tissue, nerve
endings, connective tissue, muscles, tendons and ligaments and may involve aggravation,
precipitation and/or activation of a pre-existing latent asymptomatic degenerative condition or
disease.

1!.    Not applicable.

12.    Plaintiff ANDREA COOMBS received medical treatment from the following providers
       regarding the injuries she sustained in the October 24, 2020 incident:

               Mount Sinai Brooklyn
               3201 Kings Highway
               Brooklyn, New York 11234

               Comprehensive Healthcare Medical PC
               3226 Kings Highway
               Brooklyn, New York 11234

               Lenox Hill Radiology
               1014 Brooklyn Avenue
               Brooklyn, New York 11203

               Advanced Orthopedics, PLLC
               80-02 Kew Gardens Road, 5th Floor
               Kew Gardens, New York 11415

13-15. Please refer to the response to number 10.

       Plaintiff was confined to Mount Sinai Brooklyn on October 24, 2020. The plaintiff was
       confined in bed and at home intermittently from the date of the incident up to and
       including the present except for medical treatment and work.

       The plaintiff has been permanently partially disabled from the time of the incident to the
       present.

       Not applicable.

       Not applicable.

       To date, the plaintiff's medical services have been rendered on a lien basis to be repaid at
       the conclusion of this case. Current lien amounts are listed below. The lien amounts
       listed are ongoing amounts:

               Comprehensive Healthcare Medical PC - $3,520.00

               Lenox Hill Radiology - $4,832.70
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 7 of 9 PageID #: 37




     Plaintiff claims an amount in excess of over two million ($2,000,000.00) dollars over her
     life expectancy for future surgeries, medicines, therapies, supplies, pharmacological
     therapies, etc.

     It is reasonably anticipated that Ms. Coombs will be required to undergo the following
     medical treatment, testing and procedures at the following cost in the future:

     Follow up physiatrist visits, 6-8 visit per year at approximate cost of $150.00 per visit;

     Orthopedic visits, 4-6 visits per year at approximate cost of $250.00 per visit;

     Spinal specialist visits, 3-4 visits per year at approximate cost of $250.00 per week;

     Pain management visits, 4-6 visits per year at approximate cost of $150.00 per visit;

     Physical therapy, 50-100 visits per year at approximate cost of $100.00 per visit;

     X-rays of the left shoulder, left knee, and lumbar spine one (1) each per year for each at
     approximate cost $75.00- $100.00 per x-ray;

     MRI/CT of left shoulder, left knee, and lumbar spine - once each every 3-4 years at
     approximate cost of $1,000.00 per scan;

     Electro diagnostic testing EMG/NCV of the lower extremities, each study every 3-4 years
     at approximate cost of $1,000.00 to $1,500.00 per test

     Trigger point injection for lumbar spine, 3 injections per year at approximate cost of
     $200.00 per injection;

     Epidural injections by interventional pain management specialist, for lumbar spine, 3
     injections per year at approximate cost of $1,000.00- $1,500.00 per injection;

     Left shoulder joint and tendon injections, 3 injections per year at approximate cost of
     $200.00 per injections;

     Left knee joint and tendon injections, 3 injections per year at approximate cost of $200.00
     per injection;

     Lumbar spine brace at approximate cost pf $600.00-$1,000.00 every 4-5 years;

     Left knee brace at approximate cost of $200.00-$300.00 every 4-5 years;

     Lumbar spine surgical intervention at approximate cost of $150,000.00 to $180,000.00
     inclusive of the surgeons cost and the cost of the hospital stay and cost of the
     instrumentation and hardware implanted;

     Left shoulder surgical intervention at approximate cost of $10,000.00 - $15,000.00;
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 8 of 9 PageID #: 38




        Left knee surgical intervention at approximate cost of $10,000.00 - $15,000.00;

        Physical therapy, following each surgery, 3 visits per week for 12-16 weeks and 2 visits
        per week for 12-16 week at a cost of $100.00 per visit;

        Physical therapy, over the next three years, 50-100 visits per year at approximate cost of
        $100.00 per visit;

        Physical therapy, thereafter, 20-50 visits per year at cost of $100.00 per visit; and

        Medication at approximate cost of $500.00 to $800.00 per month.

       PLEASE TAKE FURTHER NOTICE that plaintiff claims actual and constructive notice

in that the defendant itself or employees, agents and/or servants of the defendant created the

hazardous and dangerous conditions claimed thus, obviating any notice requirement. To be

supplemented after discovery is completed, if necessary.

       PLEASE TAKE FURTHER NOTICE that plaintiff further claims actual notice in that the

defendant, itself or employees, agents and/or servants of the defendant were aware of the hazardous

and dangerous conditions claimed prior to the incident occurring

       PLEASE TAKE FURTHER NOTICE that plaintiff reserves her right to amend, modify

and/or supplement all of the above responses prior to the trial of this action

Dated: Garden City, New York
       August 6, 2021
                                              Yours, etc.



                                              LAVV404rel"   , F STEPHEN H. FRANKEL
                                              Atto e or Plaintiff
                                              ANDREA COOMBS
                                              825 East Gate Boulevard, Suite 104
                                              Garden City, New York 11530
                                              (516) 742-0400
Case 1:21-cv-04591-DG-RLM Document 1-2 Filed 08/16/21 Page 9 of 9 PageID #: 39




TO:   GOLDBERG SEGALLA LLP
      Attorneys for Defendant
      LOWE'S HOME CENTERS, LLC
      665 Main Street
      Buffalo, New York 14203-1425
      (716) 566-5400
